             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA




DEBORAH ROMERO,                     CV 19-1185 DSF (AGRx)
   Plaintiff,
                                    Order DENYING Motion to
                v.                  Remand or Amend Complaint
                                    (Dkt. No. 10)
WALMART, INC.,
   Defendant.



   Plaintiff seeks to remand this case due to Defendant’s alleged
failure to remove within 30 days of becoming aware of grounds for
removal. In the alternative, Plaintiff moves for leave to amend to
add a non-diverse defendant and remand to state court. The
Court deems this matter appropriate for decision without oral
argument. See Fed. R. Civ. P. 78; Local Rule 7-15. The hearing
set for April 22, 2019 is removed from the Court’s calendar.

   Plaintiff’s complaint alleges that she is a resident of California.
Based on this and the presumption that a resident of a state is
domiciled there, Plaintiff argues that Defendant was on notice of
diversity jurisdiction when it was initially served with the
complaint. Defendant’s position is that it was not required to
remove until it received confirmation from Plaintiff that Plaintiff
is a California citizen. Defendant is correct. Defendant could
have potentially removed the case based on the residency
allegation, but it was not required to do so until it received
confirmation of the diversity of the parties. Harris v. Bankers Life
& Cas. Co., 425 F.3d 689, 693–96 (9th Cir. 2005).

   Neither party applies the correct standard regarding Plaintiff’s
request to add a non-diverse party. The situation is governed by
28 U.S.C. § 1447(e), not Rule 15(a) or the fraudulent joinder
standard. “If after removal the plaintiff seeks to join additional
defendants whose joinder would destroy subject matter
jurisdiction, the court may deny joinder, or permit joinder and
remand the action to the State court.” 28 U.S.C. § 1447(e). The
Ninth Circuit has not enunciated a standard for amendments
under § 1447(e) other than to note that such amendments are left
to the discretion of the trial court. See Newcombe v. Adolf Coors
Co., 157 F.3d 686, 691 (9th Cir. 1998).

   The Court denies leave to amend. Plaintiff seeks to add
Defendant’s store manager, who was present when Plaintiff fell in
Defendant’s store. The proposed emotional distress claims involve
the manager’s alleged lack of empathy towards Plaintiff at the
time of the fall. The allegations of the proposed amended
complaint do not suggest that the manager’s actions came
anywhere close to the egregious conduct generally required for a
successful claim. In addition, it is fairly obvious that the
amendment is primarily, if not solely, sought for the purpose of
defeating diversity.

  The motion to remand or to amend the complaint is DENIED.

  IT IS SO ORDERED.


Date: April 12, 2019                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
